Case 2:14-cv-05823-DRH-SIL Document 132 Filed 03/02/21 Page 1 of 25 PageID #: 3911




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
RAYMOND A. SEMENTE, D.C., P.C.,
                                    Plaintiff,                         MEMORANDUM AND ORDER
 - against -                                                           2:14-cv-5823 (DRH) (SIL)
EMPIRE HEALTHCHOICE ASSURANCE, INC.,
d/b/a EMPIRE BLUE CROSS BLUE SHIELD,
VERIZON      COMMUNICATIONS,     INC.,
VERIZON ADVANCED DATA INC., VERIZON
AVENUE CORP., VERIZON CORPORATE
SERVICES CORP., VERIZON NEW YORK INC.,
VERIZON NEW ENGLAND INC., VERIZON
SERVICES CORP., EMPIRE CITY SUBWAY
COMPANY (LIMITED), COUNTY OF SUFFOLK,
SUFFOLK COUNTY LABOR/MANAGEMENT
COMMITTEE and THE EMPLOYEE MEDICAL
HEALTH PLAN OF SUFFOLK COUNTY,
                                      Defendants.
-------------------------------------------------------------------X

   APPEARANCES

   For Plaintiff:
   THE LAW OFFICES OF HAROLD J. LEVY, P.C.
   823 Anderson Avenue
   Fort Lee, New Jersey 07024
   By: Harold J. Levy, Esq.

   For Defendants / Cross Claimants:
   SUFFOLK COUNTY ATTORNEY
   100 Veterans Memorial Highway
   P.O. Box 6100
   Hauppauge, New York 11788-0099
   By: Hope Senzer Gabor, Esq.

   For Cross Defendant:
   FOLEY & LARDNER
   90 Park Avenue
   New York, New York 10016
   By: Robert A. Scher, Esq.
         Rachel E. Kramer, Esq.



                                                    Page 1 of 25
Case 2:14-cv-05823-DRH-SIL Document 132 Filed 03/02/21 Page 2 of 25 PageID #: 3912




  HURLEY, Senior District Judge:

                                   INTRODUCTION

        In an Order dated March 16, 2020, (the “Order” or “SJ Order” [DE 120] 1), the

  Court denied Plaintiff Raymond A. Semente, D.C., P.C.’s motion for summary

  judgment and dismissed the case for lack of standing.2 Presently before the Court is

  Plaintiff’s motion for reconsideration and reargument pursuant to Federal Rule of

  Civil Procedure 54(b) and Local Civil Rule 6.3 for the United States District Courts

  for the Southern and Eastern Districts of New York. [DE 122].

        Plaintiff is not asking the Court to examine any new legal issues or arguments.

  Rather, it is requesting that the Court reconsider its decision because the Court

  misconstrued relevant authority in light of the evidence. Accordingly, the motion is

  procedurally sound and reconsideration is GRANTED. For the reasons set forth

  below, however, the Court adheres to its earlier determination which DISMISSED

  the case for lack of standing.

                                   BACKGROUND

        The Court assumes familiarity with its full recitation of relevant facts as set

  forth in the Order.    (See SJ Order at 3–4).      Below are the facts pertinent to

  reconsideration, an overview of the Order to be reconsidered, and the interim filings

  between the Order and this reconsideration decision.



  1     The Order was published at Robert A. Semente, D.C., P.C. v. Empire
  Healthchoice Assurance, Inc., 444 F. Supp. 3d 451 (E.D.N.Y. 2020).
  2     Unless otherwise noted, capitalized terms used but not defined herein shall
  have the respective meanings set forth in the SJ Order.


                                      Page 2 of 25
Case 2:14-cv-05823-DRH-SIL Document 132 Filed 03/02/21 Page 3 of 25 PageID #: 3913




  I.    Factual Background

        Plaintiff is a chiropractic practice that services patients with healthcare

  insurance plans sponsored by Suffolk or the Verizon, both of which Empire

  administers. (SJ Order at 3; Pl. 56.1 Stmt. ¶¶ 4–7 [DE 115-32]). Plaintiff is an out-

  of-network provider under the plans. (SJ Order at 3). The plans each contain an

  anti-assignment provision which reads:

        Note: Assignment of benefits to a non-network provider is not
        permitted.

  (SJ Order at 3; Pl. Reply 56.1 Stmt. ¶ 84 [DE 118-1]). Nevertheless, Plaintiff has its

  patients make two contractual assignments of rights under their plans.

        One assignment, titled “Assignment of Health Plan Benefits and Rights and

  ERISA Representative Designation,” grants Plaintiff its patients’ benefits:

        I hereby assign directly to Raymond A. Semente D.C.3 all rights to
        payment and benefits and all legal and other health plan, ERISA plan,
        or insurance contract rights that I (or my child, spouse, or minor
        dependent) may have or had under my/our applicable health plan(s) or
        health insurance policy(ies) for past, current, or future services
        rendered.     This assignment includes, but is not limited to, a
        designation . . . to pursue any and all remedies to which I/we may be
        entitled, including the use of legal action against the health plan or
        insurer or in response to legal action by any such health plan or insurer.
        This assignment and designation remains in effect unless revoked in
        writing, and a photocopy is to be considered as valid and enforceable as
        the original.

        I understand and agree that (regardless of whatever health insurance
        or medical benefits I have), I am ultimately responsible to pay Raymond
        A. Semente D.C. the balance on my account for any professional services
        rendered and for any supplies, tests, or any Chiropractic services
        provided.


  3      Dr. Raymond A. Semente, D.C. “is the owner and sole shareholder of Plaintiff.”
  (Pl. 56.1 Stmt. ¶ 2).


                                      Page 3 of 25
Case 2:14-cv-05823-DRH-SIL Document 132 Filed 03/02/21 Page 4 of 25 PageID #: 3914




  (Ex. I at Suffolk-831 [DE 117-9] to Decl. of Rachel Kramer (“Kramer Decl.”) [DE 117];

  Ex. 1 at Suffolk-2131 to Empire Letter in Resp. to Order to Show Cause (“Empire

  OTSC Resp.”) [DE 130]; see Tr. of Dep. of Raymond Semente, D.C. at 137:8–

  138:11(“Semente Dep.”), Ex. 3 [DE 115-6] to Decl. of Harold J. Levy (“Levy Decl.”)

  [DE 115-2]). In this decision, the Court refers to these as the “benefits assignments.”

        The other assignment, titled “Assignment of Causes of Action and Right to

  Pursue Litigation on Behalf Health Plan Employee Members and Dependents,”

  grants Plaintiff the right to prosecute lawsuits “on [its patients] behalf” should

  Defendants deny, either in full or in part, reimbursement for the chiropractic and

  related medical services provided:

        I hereby assign to Dr. Raymond A. Semente, D.C., P.C. any and all legal
        causes of action and the right to commence and pursue a lawsuit on my
        behalf and/or on behalf of the employee member and/or all covered
        persons or dependents under the group health plan issued by the County
        of Suffolk, New York to pursue payment to me or the employee member
        for health plan claims that have been denied or partially unpaid by the
        health plan and/or its administrator, Empire Blue Cross Blue Shield, for
        services rendered to me and/or my dependents or the covered employee
        under the health plan. I hereby authorize such lawsuit to be commenced
        and pursued against the County of Suffolk and/or any of its subdivisions
        and/or the Employee Medical Health Plan of Suffolk County and Empire
        Blue Cross Blue Shield.

  (Ex. K [DE 116-12] to Decl. of Hope Senzer Gabor (“Gabor Decl.”) [DE 116-1]; Pl.’s

  Mem. of Law in Supp. of its Mot. for Recons. and Reargument at 1–2 (“Pl. Recons.”)

  [DE 122-1] (quoting Compl. ¶ 84 [DE 115-4]); see SJ Order at 3–4). In this decision,

  the Court refers to these as the “litigation assignments.”

        Since October 2013, Defendants have allegedly refused to render payment for

  treatments from Plaintiff. (Pl.’s Opening Mem. in Supp. of its Mot. of Summ. J. at 1–



                                       Page 4 of 25
Case 2:14-cv-05823-DRH-SIL Document 132 Filed 03/02/21 Page 5 of 25 PageID #: 3915




  2 (“Pl. Mem.”) [DE 115-33]; see also Order Granting in Part and Denying in Part Defs.’

  Mot. to Dismiss at 2–4 (“MTD Order”) [DE 48]).4 Plaintiff purports to sue “on behalf

  of his patients to recover money (benefits) due to its patients but wrongfully withheld

  by Empire and Suffolk.” (Pl. Recons. at 1 (emphasis removed)).

  II.   The Summary Judgment Order

        Plaintiff moved for summary judgment on January 28, 2019. [DE 115]. Before

  it could decide the motion, the Court was asked “to issue an order indicating that [the

  Court] will handle this case to its conclusion should [a] settlement [between Plaintiff,

  Empire, and Verizon] come about, rather than dismiss what would then be a solely

  state-based action, without prejudice to it being pursued in a state court.” (Id.; see

  also [DE 103, 106, 107, 108]). On May 31, 2019, the Court declined this request for

  “an advisory opinion on hypothetical facts.” [DE 110 at 4].

        Even so, Plaintiff, Empire, and Verizon settled their dispute. (SJ Order at 2).

  With the federal claims dismissed, the sole basis for the Court’s subject-matter

  jurisdiction was (and remains) its exercise of supplemental jurisdiction over the New

  York state contract law claims against Suffolk. 5

        The Summary Judgment Order began by re-examining Plaintiff’s standing.

  (SJ Order at 8–9). Previously, the Court had held that the plans’ anti-assignment



  4      The Order on the Motion to Dismiss was published at Robert A. Semente, D.C.,
  P.C. v. Empire Healthchoice Assurance, Inc., 147 F. Supp. 3d 117 (E.D.N.Y. 2015).
  5     Plaintiff’s surviving breach of contract claim against Suffolk implicates
  Suffolk’s crossclaim against Empire; Empire remains in the case as a third-party
  defendant. (SJ Order at 2 n.1).



                                       Page 5 of 25
Case 2:14-cv-05823-DRH-SIL Document 132 Filed 03/02/21 Page 6 of 25 PageID #: 3916




  provisions were unenforceable under New York law because they “did not explicitly

  state that any assignments would be void.” (SJ Order at 6; MTD Order at 6–9). In

  their briefing, Empire and Suffolk re-raised the issue and presented the Court with

  several cases, including Angstadt v. Empire Healthcare HMO, Inc., 2017 WL

  10844692 (E.D.N.Y. Mar. 16, 2017), applying New York law to the same anti-

  assignment provision at issue here. (SJ Order at 6–7). The case law reflected a

  consensus in holding the provision enforceable and depriving the assignee of

  standing. (Id. at 8–9). Accordingly, the Court then denied summary judgment in

  Plaintiff’s favor and dismissed Plaintiff’s claims against Suffolk for lack of standing.

  (Id.). Eleven days later, Plaintiff moved for reconsideration of the Order. 6

  III.   Interim Filings

         Plaintiff’s arguments for reconsideration prompted the Court to issue an Order

  to Show Cause (“OTSC”) on January 8, 2021. [DE 128]. Plaintiff contends the anti-

  assignment provisions are inapplicable as Plaintiff was assigned solely a “cause of

  action” without any interest in the proceeds thereof, such that “[a]ny recovery from

  this litigation will go directly to the” non-party patient assignors and not initially to

  the Plaintiff assignee. (Pl. Recons. at 5–6, 13 (emphasis added)). With the recovery

  in hand, a patient would then voluntarily repay Plaintiff (because he or she is




  6     Plaintiff has filed a Notice of Appeal regarding the Order. [DE 124]. The
  appeal is stayed pending a decision on this reconsideration motion. Initial Notice of
  Stay of Appeal, Raymond A. Semente D.C., P.C. v. Empire Healthchoice Assurance,
  No. 20-1201 (2d. Cir. Apr. 13, 2020) [DE 11].


                                        Page 6 of 25
Case 2:14-cv-05823-DRH-SIL Document 132 Filed 03/02/21 Page 7 of 25 PageID #: 3917




  “extremely loyal”)—but if “a patient refuses to pay [Plaintiff], [Plaintiff] may have to

  sue that patient.” (Pl.’s Mem. of Law in Reply (“Pl. Recons. Reply”) at 3–4 [DE 127]).

        The Court noted “tension” between this position and positions previously

  asserted by Plaintiff. (OTSC at 4). For example, the Complaint states “Plaintiff is

  entitled to recover the benefits due under the terms of the [healthcare] plan,” “Empire

  and [Suffolk] are liable to Plaintiff in an amount to be determined by the trier of fact”

  and “Wherefore, Plaintiff Raymond A. Semente, D.C., P.C., prays that it may have

  judgment . . . [t]o recover the benefits due under the terms of [healthcare] plans.”

  (E.g., Compl. ¶¶ 113, 124; id. Wherefore Clauses ¶¶ A(1), B(1) (capitalization

  omitted)). Plaintiff also stated in its opening summary judgment brief, “Semente is

  now owed millions of dollars from Verizon and Suffolk County.” (Pl. Mem. at 3.).

        The Court also questioned whether New York law permits the litigation

  assignments. (OTSC at 3–7 (citing inter alia N.Y. Jud. Law § 489(1)). The Court

  then re-raised the issue of its subject-matter jurisdiction, mindful that the exercise of

  supplemental jurisdiction may not be prudent in light of this issue’s complexity and

  the earlier dismissal of all claims over which the Court had original jurisdiction. (Id.

  at 1–3).   The parties’ letters in response to the OTSC addressed (i) the Court’s

  subject-matter jurisdiction through its exercise of supplemental jurisdiction, and

  (ii) Plaintiff’s standing under New York law, as an assignee of a cause of action

  without an interest in any recovery. [DE 129, 130, 131].




                                        Page 7 of 25
Case 2:14-cv-05823-DRH-SIL Document 132 Filed 03/02/21 Page 8 of 25 PageID #: 3918




                                  LEGAL STANDARD

        Under Federal Rule of Civil Procedure 54(b), as well as its inherent power, a

  court may “reconsider a prior decision at any time before entry of final judgment.”

  Smith v. Town of Hempstead Dept. of Sanitation Sanitary Dist. No. 2, 982 F. Supp.

  2d 225, 230 (E.D.N.Y. 2013) (internal quotation marks omitted). In this District,

  motions for reconsideration or reargument are governed by Local Civil Rule 6.3.

        The standard for a motion for reconsideration “is strict, and reconsideration

  will generally be denied unless the moving party can point to controlling decisions or

  [factual] data that the court overlooked – matters, in other words, that might

  reasonably be expected to alter the conclusion reached by the court.” Shrader v. CSX

  Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995) (finding district court properly exercised

  its discretion to reconsider earlier ruling in light of the introduction of additional

  relevant case law and substantial legislative history); see also Arum v. Miller, 304 F.

  Supp. 2d 344, 347 (E.D.N.Y. 2003) (“To grant such a motion the Court must find that

  it overlooked matters or controlling decisions which, if considered by the Court, would

  have mandated a different result.” (citation and internal quotation marks omitted)).

  “The major grounds justifying reconsideration are ‘an intervening change of

  controlling law, the availability of new evidence, or the need to correct a clear error

  or prevent manifest injustice.’” Virgin Atl. Airways, Ltd. v. Nat’l Mediation Bd., 956

  F.2d 1245, 1255 (2d Cir. 1992) (quoting 18 C. Wright, A. Miller & E. Cooper, Federal

  Practice & Procedure § 4478). Thus, a “‘party may not advance new facts, issues, or

  arguments not previously presented to the Court.’” Nat’l Union Fire Ins. Co. v. Stroh




                                        Page 8 of 25
Case 2:14-cv-05823-DRH-SIL Document 132 Filed 03/02/21 Page 9 of 25 PageID #: 3919




  Cos., 265 F.3d 97, 115 (2d Cir. 2001) (quoting Polsby v. St. Martin’s Press, 2000 WL

  98057, at *1 (S.D.N.Y. Jan. 18, 2000)). A party may, however, introduce relevant

  authority that was not before the district court when it initially ruled on the matter.

  See Vaughn v. Consumer Home Mortg. Co., 2007 WL 140956, at *6 (E.D.N.Y. Jan. 22,

  2007). In the alternative, reconsideration is appropriate if a court “misinterpreted or

  misapplied” relevant case law in its original decision. O’Brien v. Bd. of Educ. of Deer

  Park Union Free School Dist., 127 F. Supp. 2d 342, 346 (E.D.N.Y. 2001).

                                      DISCUSSION

        Upon considering the parties’ arguments in response to the OTSC, the state of

  the litigation undertaken thus far, and the fairness to the litigants, the Court

  continues to exercise supplemental jurisdiction over the matter. See Ametex Fabrics,

  Inc. v. Just in Materials, Inc., 140 F.3d 101, 105–06 (2d Cir. 1998).

        Plaintiff premises its reconsideration motion on a distinction between one

  assigned right—“the right to commence litigation”—and the right contractually

  prohibited from assignment—the right to “benefits.” Pl. Recons. at 2–3. Plaintiff

  contends the litigation assignments transfer only the “right to bring a legal action

  and sue Suffolk to recover [patients’] benefits on their behalf for them.” Pl. Recons.

  at 11–12 (emphasis in original). In other words, the patients gave Plaintiff “a cause

  of action” in isolation, separate from and without any interest in the proceeds thereof,

  such that “[a]ny recovery from th[e] litigation will go directly to the” non-party

  assignors (patients) and not initially to the Plaintiff assignee. Pl. Recons. at 5–6, 13

  (emphasis added). As the anti-assignment provisions forbid assigning “benefits,”




                                       Page 9 of 25
Case 2:14-cv-05823-DRH-SIL Document 132 Filed 03/02/21 Page 10 of 25 PageID #: 3920




   Plaintiff asserts, they do not thereby prohibit assigning “rights, duties or causes of

   action.” Id. at 11–12, 17 (emphasis in original). The thrust of Plaintiff’s distinction

   is that the “anti-assignment clause is simply not implicated in the instant action” and

   thus cannot deprive Plaintiff of standing. Id. at 13.

         This distinction, Plaintiff contends, separates the case at hand from Angstadt

   v. Empire Healthcare HMO, Inc., 2017 WL 10844692 (E.D.N.Y. Mar. 16, 2017),

   adopting as modified report and recommendation, 2017 WL 10844693 (E.D.N.Y. Jan.

   6, 2017)—so much so that the Court’s reliance thereon was erroneous. Pl. Recons. at

   4–7; see SJ Order at 6–7.

         Like here, Angstadt involved allegations that a healthcare plan administrator

   failed to fully reimburse out-of-network healthcare providers for medical services

   provided to members covered by the plan. 2017 WL 10844693, at *1–2. In the course

   of treatment, the Angstadt patients assigned the providers “all rights, title and

   interest in benefits payable for services rendered by the [providers].” Id. But their

   plan contained an anti-assignment provision: “Note: Assignment of benefits to a non-

   network provider is not permitted” – fundamentally the same as the provisions here.

   2017 WL 10844692, at *7.       On a motion to dismiss, the Honorable Sandra J.

   Feuerstein analyzed New York law and held that this provision was sufficiently clear

   and definite to nullify the patients’ assignments.      Id. at *7–8.    Without valid

   assignments, the providers had no standing and their case was dismissed. Id.

         Plaintiff juxtaposes the breadth of the Angstadt patients’ assignments (“all

   rights, title and interest in benefits”) with the narrower litigation assignments at




                                       Page 10 of 25
Case 2:14-cv-05823-DRH-SIL Document 132 Filed 03/02/21 Page 11 of 25 PageID #: 3921




   hand (“only a right to sue”). Pl. Recons. at 4–5, 17. Unlike in Angstadt, Plaintiff

   argues, “[n]o benefits were ever assigned” here. Id. (emphasis partially removed).

   The documentary evidence belies this assertion.

   I.    The Benefits Assignments

         Despite Plaintiff’s insistence to the contrary, the evidence proffered by

   Defendants shows that Plaintiff was, in fact, assigned benefits. Compare Ex. I at

   Suffolk-831 to Kramer Decl. (assigning “all rights to payment and benefits”), and Ex.

   1 at Suffolk-2131 to Empire OTSC Resp. (same), with Pl. Recons. at 1–2 (“In the case

   at bar, however, no benefits were ever assigned.” (emphasis in original)), and id. at

   4–5, 7, 10, 11, 13, 17, and Pl. Recons. Reply at 1, 2, 4–9. Plaintiff obtained an

   “assignment of health plan benefits,” whose unambiguous terms reveal patients

   “assign[ed] directly to Raymond A. Semente D.C. all rights to payment and benefits

   and all legal and other health plan, ERISA plan, or insurance contract rights.” Ex. I

   at Suffolk-831 to Kramer Decl.; Ex. 1 at Suffolk-2131 to Empire OTSC Resp. Nothing

   suggests the benefits assignments were ever revoked, and the litigation assignments

   do not purport to do so. See Ex. K to Gabor Decl.

         Dr. Semente testified that the litigation assignments supplemented the

   benefits assignment as a precautionary measure prior to the commencement of

   formal litigation:

         Q.     You testified earlier that you would receive assignments
                from all your patients. Do you recall that?
         A.     Yes.




                                      Page 11 of 25
Case 2:14-cv-05823-DRH-SIL Document 132 Filed 03/02/21 Page 12 of 25 PageID #: 3922




         Q.     And that’s done typically on the first day or the first visit
                that they come to, right?
         A.     Not always.
         Q.     Okay. Often if they’re not done on the first day – well, the
                assignments, even if they’re done later on, are retroactive,
                right?
         A.     Yes.

         ...

         Q.     And I think are -- am I correct that there are really at least
                two different kinds of assignments? One is -- which I think
                this first page is a good example, 145 -- an assignment
                authorizing you to seek the payment of benefits on behalf
                of the patient, right?
         A.     I had level one appeal advice that, yes, that was so by this
                form.7
         Q.     And then there’s another assignment that has to do with
                assigning to you the right to pursue litigation on behalf of
                the patient, right?
         A.     Yes.

         ...

         Q.     So I thought since this is not an assignment to pursue
                claims, this is an assignment to pursue litigation, so I
                thought maybe, you know, the lawsuit was about to be filed
                and you were making sure that everyone was going to be
                subject of the lawsuit had actually signed one of these
                forms.
         A.     I had level one appeal counsel before any lawsuit was filed.
                And one of the recommendations was I had to have a proper
                assignment, so I had to turn around and contact patients
                that had been to the office, as best as I can recollect, and I

   7       To the extent Dr. Semente’s testimony suggests the benefits assignment are
   limited to administrative “level one appeals,” their plain text provides otherwise.
   E.g., Ex. I at Suffolk-831 to Kramer Decl. (“I hereby assign directly to Raymond A.
   Semente, D.C. all rights to payment and benefits . . . . This assignment includes, but
   is not limited to, a designation . . . to pursue any and all remedies to which I/we may
   be entitled, including the use of legal action against the health plan or insurer . . . .”
   (emphasis added)).


                                        Page 12 of 25
Case 2:14-cv-05823-DRH-SIL Document 132 Filed 03/02/21 Page 13 of 25 PageID #: 3923




                had to send them the assignment so they could sign it and
                send it back to us.
                   So I think the retroactive assignment is what this
                means, but I'm not an attorney, so they had to be signed by
                patients under care at that time and preceded counsel.
         Q.     That all makes sense. Before you start a lawsuit on behalf
                of patients, you wanted to make sure you had [the] right to
                do that on behalf of all the patients, right?
         A.     Yes.

   Semente Dep. at 137:8–18, 137:24–138:11, 142:24–143:21.            Plaintiff’s litigation

   assignments merely reaffirmed the rights already obtained through the benefits

   assignments as a prophylactic measure in anticipation of filing suit. Indeed, the

   rights transferred through benefits assignments subsume those transferred through

   the litigation assignments; the benefits assignments transfer the same rights and

   more. Compare Ex. K to Gabor Decl. (assigning “any and all legal causes of action

   and the right to commence and pursue a lawsuit on [the patient’s] behalf”), with Ex.

   I at Suffolk-831 to Kramer Decl. (assigning the right “to pursue any and all remedies

   to which [the patient] may be entitled, including the use of legal action against the

   health plan or insurer”).

         Plaintiff’s contentions on reconsideration ignore the benefits assignments.

   Plaintiff may be correct that the litigation assignments’ “plain language” transfers

   “no benefits,” e.g., Pl. Recons. Reply at 4, but the point is hollow because the benefits

   assignments’ does. E.g., Ex. I at Suffolk-831 to Kramer Decl. Plaintiff’s position

   relies on “[t]he benefits at issue in this litigation [remaining] the property of the

   patients, in whose behalf Plaintiff sues.” Pl. Recons. Reply at 4. Already precarious




                                        Page 13 of 25
Case 2:14-cv-05823-DRH-SIL Document 132 Filed 03/02/21 Page 14 of 25 PageID #: 3924




   in theory,8 this position fully capsizes upon discovery of evidence showing Plaintiff

   was assigned those benefits.

         To the extent Plaintiff asserts that Suffolk waived argument on this issue by

   “previously admit[ting]” that the assignments involve only “the rights to commence

   an action, and not an assignment of benefits,” the Court is not persuaded. Pl. Recons.

   at 13 (citing Suffolk’s Opening Mem. in Supp. of Mot. to Dismiss [DE 41-3]). Suffolk’s

   argument came in support of its Motion to Dismiss and was therefore limited to the

   allegations in the Complaint. See Fed. R. Civ. P. 12(d); Nakahata v. N.Y.-Presbyterian

   Healthcare Sys., Inc., 723 F.3d 192, 202 (2d Cir. 2013) (“We do not consider matters

   outside the pleadings in deciding a motion to dismiss for failure to state a claim.”).

   The Complaint alleged that Plaintiff obtained litigation assignments from patients

   with healthcare plans administered by Suffolk – different from the allegations that

   Plaintiff obtained benefits assignments from patients with plans administered by

   Verizon. Compl. ¶¶ 28, 84. The evidence nevertheless shows Plaintiff did obtain

   benefits assignments from patients with healthcare plans administered by Suffolk.

   For example, the patient whose materials comprise Exhibit I to the Kramer

   Declaration (1) assigned benefits, Ex. I at Suffolk-831 to Kramer Decl., (2) from a

   healthcare plan administered by Suffolk, Ex. I at Suffolk-826 to id. (denying, on

   Suffolk County EMHP letterhead, a reimbursement appeal for chiropractic services




   8      See Discussion Section III infra. In the OTSC, the Court raised a concern that
   the litigation assignments may violate New York Judiciary Law § 489(1), the
   statutory codification of the common law prohibition against champerty. It is
   unnecessary to reach this issue because Plaintiff has no standing regardless.


                                       Page 14 of 25
Case 2:14-cv-05823-DRH-SIL Document 132 Filed 03/02/21 Page 15 of 25 PageID #: 3925




   provided by Dr. Raymond Semente, D.C. to a patient belonging to the “Employee

   Medical Health Plan of Suffolk County”).

         As such, the Court adheres to its Order in holding that the anti-assignment

   provisions—prohibiting assignments of benefits—operate with full force here to

   deprive Plaintiff of standing.

   II.   Enforceability of the Anti-Assignment Provisions

         New York law construes anti-assignment clauses narrowly. Music Royalty

   Consulting, Inc. v. Reservoir Media Mgmt., Inc., 2019 WL 1950137, at *10 (S.D.N.Y.

   Apr. 17, 2019). The Second Circuit has held that, “[u]nder New York law, only express

   limitations on assignability are enforceable.” Pravin Banker Assocs., Ltd. v. Banco

   Popular Del Peru, 109 F.3d 850 (2d Cir. 1997) (emphasis in original). The Angstadt

   Court held an anti-assignment provision, identical to the one here, “sufficiently clear

   to ‘void’ any assignment, even an assignment of benefits.” 2017 WL 10844692, at *7–

   8. Plaintiff challenges the holding’s accuracy and this Court’s adoption thereof. Pl.

   Recons. at 5 & n.2, 7, 15.

         The New York state case Cole v. Metropolitan Life Insurance particularly

   impels a finding of enforceability. 708 N.Y.S.2d 789, 273 A.D.3d 832 (N.Y. App. Div.,

   4th Dep’t 2000)).   There, the New York Appellate Division, Fourth Department

   enforced an identical anti-assignment provision—“Assignment of benefits to a

   Non-Participating Provider is not permitted”—relying on, and citing to, the legal

   principle that Plaintiff contends supports the provision’s non-enforceability. 708

   N.Y.S.2d at 790 (holding the provision satisfied New York law’s requirement “clear,




                                       Page 15 of 25
Case 2:14-cv-05823-DRH-SIL Document 132 Filed 03/02/21 Page 16 of 25 PageID #: 3926




   definite and appropriate language declaring the invalidity of such assignments”); see

   Pl. Recons. at 5 & n.2, 10, 13–15; Pl. Recons. Reply at 8–9.

         The American Medical Association v. United Healthcare Corporation Court

   invoked Cole to reject the same argument Plaintiff presents: that the anti-assignment

   provision fails “to use the term ‘void’” and thus does “not operate as an anti-

   assignment clause.” 2001 WL 863561, at *12 (S.D.N.Y. July 31, 2001). Considering

   New York law, the Southern District of New York agreed the provision contained

   sufficiently clear language to invalidate assignments in contravention thereof. Id.

         The Angstadt Court agreed with the reasoning in these two cases to find a

   “virtually identical” anti-assignment provision enforceable under New York law.

   2017 WL 10844692, at *8 (analyzing American Med. Ass’n, 2001 WL 863561 and Cole,

   708 N.Y.S.2d 789). In surveying the legal landscape, the Angstadt Court noted this

   Court’s MTD Order stood alone in finding the provision unenforceable under New

   York law, against three cases (Angstadt included) reaching the opposite result. Id.

   This Court’s Order on Summary Judgment thus restores unanimity to the judicial

   consensus on this question, and, consensus notwithstanding, properly applies New

   York law.

         Plaintiff also assert, “as a matter of law,” the anti-assignment provisions must

   “explicitly include a preclusion against assigning causes of action,” and not benefits

   generally, in order to apply here. Pl. Recons. at 13 (citing Pravin Banker, 109 F.3d

   at 856). The Second Circuit did not consider New York law so demanding. The Pravin

   Banker defendants contended a letter agreement’s express permission to “assign all




                                       Page 16 of 25
Case 2:14-cv-05823-DRH-SIL Document 132 Filed 03/02/21 Page 17 of 25 PageID #: 3927




   or any part of [a party’s] interest . . . to any financial institution” worked

   simultaneously to prohibit all other assignments. Id. at 856. The court rejected this

   argument, noting the “language fails to restrict the assignment expressly in any way”

   and does not “limit assignments only to [financial institutions].” Id. When the Second

   Circuit reiterated New York law as requiring “clear and definite” anti-assignment

   language, it called for such clauses to be overt and not to be negatively implied from

   a positive right of assignability. See id. (citing Allhusen v. Caristo Constr. Corp., 303

   N.Y. 446, 103 N.E.2d 891 (1952)).

          Therefore, the Court respectfully disagrees that Angstadt is “incorrectly

   decided under New York law” and that relying on Angstadt’s “holding and

   rationale . . . was erroneous as a matter of fact and as a matter of law.” Pl. Recons.

   at 13. The anti-assignment provisions deprive Plaintiff of standing.

   III.   The Litigation Assignments are Powers of Attorney

          Ultimately, the benefits assignments and the anti-assignment provisions’

   enforceability matter little. Even if there were only litigation assignments and the

   anti-assignment provisions did not apply, Plaintiff still does not have standing. The

   litigation assignments are naked powers of attorney, which New York law has long

   held insufficient to confer standing upon an assignee.

          New York law generally considers causes of action “freely assignable.” Titus

   v. Wallick, 306 U.S. 282, 288–89, 59 S.Ct. 557, 561, 83 L.Ed. 653 (1939). A proper

   assignment of a cause of action requires “a completed transfer of the entire interest

   of the assignor in the particular subject of assignment.” Coastal Comm. Corp. v.




                                        Page 17 of 25
Case 2:14-cv-05823-DRH-SIL Document 132 Filed 03/02/21 Page 18 of 25 PageID #: 3928




   Samuel Kosoff & Sons, Inc., 199 N.Y.S.2d 852, 856, 10 A.D.2d 372, 376 (N.Y. App.

   Div., 4th Dep’t 1960). Going all the way back to the mid-1800s, the New York Court

   of Appeals has continually affirmed:

          If, as between the assignor and assignee, the transfer is complete, so
          that the former is divested of all control and right to the cause of action,
          and the latter is entitled to control it and receive its fruits, the assignee
          is the real party in interest, whether the assignment was with or
          without consideration, and notwithstanding the assignee may have
          taken it subject to all equities between the assignor and third persons.

   Cummings v. Morris, 25 N.Y. 625, 627, 11 E.P. Smith 625 (N.Y. 1862). “In other

   words, the plaintiff must have some title, legal or equitable, to the thing assigned.”

   Spencer v. Standard Chems. & Metals Corp., 237 N.Y. 479, 480–81, 143 N.E. 651, 652

   (N.Y. 1924) (citing Hays v. Hathorn, 74 N.Y. 486, 29 Sickels 486 (N.Y. 1878)).

          In sum, foundational New York law deems an assignee to a cause in action the

   real party in interest only if it has “beneficial interest,” i.e., legal or equitable title, in

   the subject of the cause in action. Considerant v. Brisbane, 22 N.Y. 389, 394, 8 E.P.

   Smith 389 (N.Y. 1860); Cummings, 25 N.Y. at 627; Hays, 74 N.Y. at 490; Spencer, 237

   N.Y. at 480–82; Catrakis v. Jaris, 114 N.Y.S.2d 225, 228, 280 A.D. 414, 418, (N.Y.

   App. Div., 1st Dep’t 1952) (“[I]n order to bring an action to collect the debt, it is

   necessary that the plaintiff shall own the account receivable.”); Coastal Comm. Corp.,

   199 N.Y.S.2d at 856; Sardanis v. Sumitomo Corp., 723 N.Y.S.2d 466, 469, 282 A.D.2d

   322, 324 (N.Y. App. Div., 1st Dep’t 2001) (“To be a real party in interest, an assignee

   ‘must have some title, legal or equitable, to the thing assigned.’”); see also Titus, 306

   U.S. at 289; Advanced Magnetics, Inc. v. Bayfront Partners, Inc., 106 F.3d 11, 17–18

   (2d Cir. 1997); Molina v. Faust Goetz Schenker & Blee, LLP, 230 F. Supp. 3d 279, 285



                                          Page 18 of 25
Case 2:14-cv-05823-DRH-SIL Document 132 Filed 03/02/21 Page 19 of 25 PageID #: 3929




   (S.D.N.Y. 2017) (“In New York, causes of action generally are freely assignable. . . .

   A valid assignment divests the assignor of all interest in (and control over) the suit,

   rendering the assignee the sole party in interest.” (footnotes omitted)); NYTDA, Inc.

   v. City of New York, 2013 WL 12358241, at *7 (E.D.N.Y. Aug. 28, 2013); U.S. ex rel.

   Wolther v. New Hampshire Fire Ins. Co., 173 F. Supp. 529, 537 (E.D.N.Y. 1959)

   (“Where the transfer of a chose in action appears on its face to be an absolute

   assignment and there is no recital that the transfer is merely for purposes of suit[,]

   the assignee is clearly a proper party in interest to bring suit on the chose in action.”);

   Clark v. Chase Nat’l Bank of City of New York, 45 F. Supp. 820, 822 (S.D.N.Y. 1942)

   (“[The contract terms] clearly indicate that legal title in the bonds remains with the

   bondholders and was not assigned to the Committee. All the Committee has is a

   power of attorney to institute an action. . . . It has been held that a power of attorney,

   without an assignment, is not sufficient to meet the requirements for a ‘real party in

   interest’ under [New York law].”).

          A proper assignment of a cause of action starkly contrasts with a power of

   attorney. “A provision by which one person grants another the power to sue on and

   collect on a claim confers on the grantee a power of attorney with respect to that

   claim.” Advanced Magnetics, Inc., 106 F.3d at 17–18 (citing Spencer, 237 N.Y. 479).

   “[A] power of attorney to sue, standing alone, does not under the New York law

   operate as an assignment to vest the attorney with such title or interest as will enable

   him to maintain the suit in his own name.” Titus, 306 U.S. at 289 (emphasis added)

   (citing Spencer, 237 N.Y. 479); Kearney v. Cavalry Portfolio Servs., LLC, 2014 WL




                                         Page 19 of 25
Case 2:14-cv-05823-DRH-SIL Document 132 Filed 03/02/21 Page 20 of 25 PageID #: 3930




   3778746, at *6–8 (E.D.N.Y. July 31, 2014) (“New York State law provides that the

   mere transfer of a power of attorney does not make the recipient the real party in

   interest or grant standing to file suit.”); NYTDA, Inc., 2013 WL 12358241, at *7

   (“Power of attorney is insufficient to confer standing because the holder does not have

   an interest such that he suffers an injury-in-fact, as required by Article III

   standing.”); Vandegrift Forwarding Co. v. Hartford Fire Ins. Co., 2009 WL 928337, at

   *5 (E.D.N.Y. Mar. 31, 2009) (“New York law is clear that a power of attorney, without

   an assignment, does not authorize the attorney in fact to bring an action in his own

   name.”).

         Spencer v. Standard Chemicals & Metals Corporation, a 1924 New York Court

   of Appeals opinion, and Advanced Magnetics, Inc. v. Bayfront Partners, Inc, a 1997

   Second Circuit opinion analyzing New York law, help illustrate the distinction.

   Spencer involved an “cause of action [that] had been duly assigned to the plaintiff,”

   Harold R. Spencer. The agreement transferred the:

         power to commence or prosecute any suit or action or other legal
         proceedings for the recovery of damages, . . . debts, demands, choses in
         action, causes or things whatsoever in the United States of America due
         or to become due to me and to prosecute and follow and discontinue the
         same if he shall deem it proper and for me and in my or his name to take
         all steps and remedies necessary and proper for the recovery . . . of
         any . . . sum or sums of money, choses in action or other things
         whatsoever that is, are or shall be by my said attorney thought to be
         due . . . to me in my right or otherwise, and also for me and in my name
         to compromise, settle, and adjust all causes.

   237 N.Y. at 481 (ellipses in original) (internal quotation marks omitted) (quoting

   terms of the agreement). Id. The New York Court of Appeals deemed this “entirely

   unavailing” to confer standing upon Spencer. See id. Under the plain terms of the



                                       Page 20 of 25
Case 2:14-cv-05823-DRH-SIL Document 132 Filed 03/02/21 Page 21 of 25 PageID #: 3931




   agreement, Spencer had “[n]o legal title to the claim against the defendant” nor “any

   equitable interest therein.” Id. at 482. The agreement merely enabled Spencer “to

   collect what may be due to [the assignor] solely for the [assignor’s] benefit”—it was

   not a proper assignment but a mere power of attorney. Id. at 481–82.

         In Advanced Magnetics, five shareholders transferred their causes of action to

   AMI who then brought suit in its name but on their behalf. 106 F.3d at 13. The five

   shareholders entered the following agreement with AMI:

         the assignors do hereby assign to AMI the power to commence and
         prosecute to final consummation or compromise any suits, actions or
         proceedings at law or in equity in any court of competent jurisdiction
         which arise from the above-[described] claims.

   Id. at 14 (alteration in original). The district court dismissed AMI suit because “the

   purported assignments were ineffective to transfer ownership of the claims to AMI

   and hence AMI lacked standing to assert those claims.” Id. The district court quoted

   Cummings v. Morris, 25 N.Y. 625 (N.Y. 1862), for the “generally accepted principle

   that in order to be effective, an assignment to transfer a chose in action must manifest

   an intent to divest the assignor of all control and right to his claim, thereby

   empowering the assignee to control the cause of action and to receive its fruits.” Id.

   (quoting the district court’s added emphasis). The Second Circuit reviewed the terms

   of the agreements and held, “Plainly, none of these provisions constituted

   assignments to AMI of ownership of the shareholders’ claims; nor did any other part

   of the proffered writings indicate that the shareholders were transferring title or

   ownership.” Id. at 18. The Advanced Magnetics Court thus affirmed the dismissal




                                        Page 21 of 25
Case 2:14-cv-05823-DRH-SIL Document 132 Filed 03/02/21 Page 22 of 25 PageID #: 3932




   as the agreements “were insufficient to permit AMI to sue on those claims in its

   name.” Id.

          The litigation assignments at issue here mirror the agreements in Spencer and

   Advanced Magnetics. See Ex. K to Gabor Decl. They do not purport to grant Plaintiff

   legal or equitable title in the claims. Plaintiff expressly disclaims such title. E.g. Pl.

   Recons. at 4–5; Pl. Recons. Reply at 1–2 (“Here, the patients did not transfer their

   “rights, title and interest in benefits[.]” (emphasis in original)). The patients

   (assignors) cannot be said to have divested “all control and right to the cause of

   action,” even though Plaintiff prosecutes the action, because Plaintiff will not receive

   its fruits. Indeed, Plaintiff openly disavows any expectation of recovery. E.g., Pl.

   Recons. at 5, 13 (“Any recovery from this litigation will go directly to the patients –

   not to Plaintiff.”); Pl. Recons. Reply at 1, 4. The litigation assignments are powers of

   attorney; they do not confer standing upon Plaintiff.

          In its response to the OTSC, Plaintiff misplaces reliance on Titus v. Wallick,

   306 U.S. 282 (1939), and Sprint Communications Co., L.P. v. APCC Services, Inc., 554

   U.S. 269 (2008). See Pl.’s Letter in Resp. to Order to Show Cause at 5 (“Pl. OTSC

   Resp.”) [DE 131]. Each of these cases explicitly reference a transfer of “right, title,

   and interest” in the claim – i.e., a proper assignment, not a mere power of attorney.

   Titus, 306 U.S. at 286 (“[The assignment] states that Walter Titus ‘does hereby sell,

   assign, transfer and set over’ to petitioner ‘all his right, title and interest’ in the

   claim.”); Sprint, 554 U.S. at 272 (“Each payphone operator . . . ‘assigns, transfers and

   sets over to [the plaintiff] for purposes of collection all rights, title and interest of the




                                          Page 22 of 25
Case 2:14-cv-05823-DRH-SIL Document 132 Filed 03/02/21 Page 23 of 25 PageID #: 3933




   [payphone operator] in the [payphone operator’s] claims, demands or causes of

   action.’”). Specifically, these cases reflect “that there had been a proper transfer of

   ownership.” See Advanced Magnetics, 106 F.3d at 18.

         It is this transfer of ownership that gives rise to the nuance raised in the OTSC

   – namely, that in Sprint, the Supreme Court anchored its decision on the assignees,

   and not the assignors, directly receiving the proceeds of the assigned causes of action.

   Compare Sprint, 554 U.S. at 287 (“And if the [assignees] prevail in this litigation,

   [defendant] would write a check to the [assignees] for the amount of dial-around

   compensation owed. What does it matter what the [assignees] do with the money

   afterward?”), with Pl. Recons. Reply at 3–4 (contending that recovery going directly

   to the assignors is non-controversial because “Suffolk routinely and historically has

   issued checks directly to its members—[Plaintiff’s assignors]—and not directly to

   [Plaintiff]”). Plaintiff submits this is “a distinction without a difference.” Pl. OTSC

   Resp. at 5. Alas, it makes all the difference. “There is an important distinction

   between simply” contracting for a power of attorney and assigning a claim on the

   promise to remit proceeds: “[t]he latter confers a property right (which creditors

   might attach); the former does not.” See Sprint, 554 U.S. at 289. As explained by the

   Second Circuit,

         In our view, Sprint makes clear that the minimum requirement for an
         injury-in-fact is that the plaintiff have legal title to, or a proprietary
         interest in, the claim. . . . Sprint therefore implicitly supports the
         holding of Advanced Magnetics that a mere power-of-attorney—i.e., an
         instrument that authorizes the grantee to act as an agent or an
         attorney-in-fact for the grantor, see Black’s Law Dictionary 1209 (8th ed.
         2004)—does not confer standing to sue in the holder’s own right because
         a power-of-attorney does not transfer an ownership interest in the claim.



                                        Page 23 of 25
Case 2:14-cv-05823-DRH-SIL Document 132 Filed 03/02/21 Page 24 of 25 PageID #: 3934




            By contrast, an assignment of claims transfers legal title or ownership
            of those claims and thus fulfills the constitutional requirement of an
            “injury-in-fact.”

   W.R. Huff Asset Mgmt. Co., LLC v. Deloitte & Touche LLP, 549 F.3d 100, 108 (2d Cir.

   2008).

            As to Titus, the Second Circuit has held that it “stands for the proposition that

   the addition of an accounting provision [i.e., a ‘separate provision for the assignor to

   receive a share of the proceeds recovered on the assigned claim’] does not negate the

   [assignor’s] manifestation of his intent to transfer ownership of the claim, not that

   such a manifestation is unnecessary.” Advanced Magnetics, 106 F.3d at 18 (alteration

   and emphasis added). The Titus passage quoted by Plaintiff removes its broader

   context, which recognized that a power of attorney does not confer standing. See Pl.

   OTSC Resp. at 5; see also Titus, 306 U.S. at 289. Moreover the passage is a double-

   edged sword: if “any form of assignment which purports to assign or transfer a chose

   in action” truly confers “title or ownership as will enable [Plaintiff] to sue,” then the

   litigation assignments must have actually assigned benefits, which belong to “entire

   interest of the assignor[s] in the particular subject of assignment.”        See Coastal

   Comm. Corp., 199 N.Y.S.2d at 856; but see Pl. Recons. Reply at 2 (“[T]he benefits

   remain the property of the patients, and plaintiff clearly sued on behalf of his

   patients, to collect benefits due them.”). As analyzed above, the anti-assignment

   provisions would then strip Plaintiff of standing.

            In conclusion, even if it had only litigation assignments from its patients,

   Plaintiff would still lack standing under New York law.




                                          Page 24 of 25
Case 2:14-cv-05823-DRH-SIL Document 132 Filed 03/02/21 Page 25 of 25 PageID #: 3935




                                      CONCLUSION

         For the reasons discussed above, the Court GRANTS reconsideration of its

   Order dismissing the case for lack of standing. The Court nevertheless adheres to its

   Order, as Plaintiff was assigned benefits in violation of the health plans’ enforceable

   anti-assignment provisions, and, even if Plaintiff was assigned solely “causes of

   action,” Plaintiff would still lack standing under New York law. Accordingly, the case

   remains DISMISSED.

   SO ORDERED.


   Dated: Central Islip, New York                s/ Denis R. Hurley
          March 2, 2021                          Denis R. Hurley
                                                 United States District Judge




                                       Page 25 of 25
